DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 1/5/2021 has been entered. Claims 1, 9, 16 and 21 have been amended. Claims 5 and 13 have been cancelled. Claims 1-4, 6-12 and 16-23 are still pending in this application, with claims 1, 9, 16 and 21 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-10, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (EP 3160211 A1, hereinafter Zhang) in view of Lee et al. (US 2019/0045482, hereinafter Lee).

Regarding claim 1, Zhang discloses a method of paging a terminal, by a base station and via a relay node, wherein the terminal is configured to communicate with the base station via the relay node, 
The base station transmitting a paging message for the terminal [see Zhang paragraphs 8-11, paging message for the end terminal]; wherein: 
The paging message comprises the paging identifier [Zhang discloses that the paging message carries a terminal identity of a terminal (see Zhang paragraph 9)]; and 
The paging message is transmitted at a paging time for a destination identifier [Zhang discloses determining the paging moment (paging time) at which the paging message is transmitted to another terminal with its own identifier (see Zhang paragraph 85)]; and the method further comprises the relay node monitoring the paging time for the destination identifier for paging messages comprising the paging identifier [Zhang discloses that relay node determines the paging moment (paging time) from the paging message itself (see Zhang paragraph 85)].
While the functionality of the above-listed limitations are taught by Zhang in separate embodiments, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to combine features of the different embodiments to arrive at the claimed invention. Additionally, Zhang discloses in paragraphs 539-540 that a person skilled in the art would be able to modify the variations of the present invention as needed with basic knowledge of the inventive concept.
Zhang does not expressly disclose the features of wherein the paging identifier is one of a temporary identifier that differs from a permanent identifier for the terminal and that is associated with the same paging time as the permanent identifier, and a previously allocated identifier associated with a suspended connection with the base station for resuming a radio resource control connection.
However, in the same or similar field of invention, Lee discloses that eNB may have the UE context including resume ID which it may use to page the UE (Lee paragraph 0127). As shown in Lee Figure 11, the UE may forward the resume ID to the upper layer for establishment of RRC connection (Lee paragraph 0134); indicating resuming an RRC connection.
one of a temporary identifier that differs from a permanent identifier for the terminal and that is associated with the same paging time as the permanent identifier, and a previously allocated identifier associated with a suspended connection with the base station for resuming a radio resource control connection. The suggestion/motivation would have been to reduce paging message size and to improve battery usage of the UE (Lee paragraph 0135). 

Regarding claim 2, Zhang and Lee disclose the method of claim 1. Zhang and Lee further disclose wherein the destination identifier is one of the paging identifier and an identifier for the relay node [Zhang discloses that the terminal identity of both relay device and second network device are provided in the message (Zhang paragraph 94)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 6, Zhang and Lee disclose the method of claim 1. Zhang and Lee further disclose that the terminal monitoring the paging time for a relay identifier of the relay node for paging messages comprising the paging identifier [Zhang discloses that the second terminal (destination terminal) receives a paging message sent by the base station and relayed by the first terminal (relay terminal) which includes the paging moment of the first terminal, thus the terminal can monitor the paging time (moment) of the relay node (Zhang paragraph 209-210)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 7, Zhang and Lee disclose the method of claim 1. Zhang and Lee further disclose that the relay node monitoring the paging time for the destination identifier for paging messages for the terminal [Zhang discloses that network device (base station) sends the paging message, where the first terminal (relay device) can determine the paging moment (paging time) of the second terminal (destination terminal to which the relay relays the paging message) (see Zhang paragraphs 209-210)]; and the relay node monitoring the paging time for a relay identifier of the relay node for paging messages for the relay node [Zhang discloses that the first terminal may determine from the information in the 

Regarding claim 8, Zhang and Lee disclose the method of claim 1. Zhang and Lee further disclose regarding the relay node receiving the transmitted paging message and the relay node relaying the paging message to the terminal [see Zhang Figure 3, S302; first terminal receiving paging message, s304 first terminal forwarding paging message to second terminal (terminal/destination terminal)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 9, Zhang discloses a base station for paging a terminal via a relay node wherein the terminal is configured to communicate with the base station via the relay node, the base station including circuitry configured to: notify the relay node of a paging identifier for identifying the terminal at least in paging messages [Zhang discloses that relay node receives a paging message complete with a terminal identity of another terminal (Zhang paragraphs 8-11)]; and
Transmit a paging message for the terminal [Zhang discloses a paging message for the end terminal (Zhang paragraphs 8-11)], wherein: the paging message comprises the paging identifier [see Zhang paragraph 9, the paging message carries a terminal identity of a terminal]; and 
The paging message is transmitted at a paging time for a destination identifier [see Zhang paragraph 85, determining the paging moment (paging time) at which the paging message is transmitted to another terminal with its own identifier].
While the functionality of the above-listed limitations are taught by Zhang in separate embodiments, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to combine features of the different embodiments to arrive at the claimed invention. Additionally, Zhang discloses in paragraphs 539-540 that a person skilled in the art would be able to modify the variations of the present invention as needed with basic knowledge of the inventive concept.
Zhang does not expressly disclose the features of wherein the paging identifier is one of a temporary identifier that differs from a permanent identifier for the terminal and that is associated with the 
However, in the same or similar field of invention, Lee discloses that eNB may have the UE context including resume ID which it may use to page the UE (Lee paragraph 0127). As shown in Lee Figure 11, the UE may forward the resume ID to the upper layer for establishment of RRC connection (Lee paragraph 0134); indicating resuming an RRC connection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang and Lee to have the features of the paging identifier is one of a temporary identifier that differs from a permanent identifier for the terminal and that is associated with the same paging time as the permanent identifier, and a previously allocated identifier associated with a suspended connection with the base station for resuming a radio resource control connection. The suggestion/motivation would have been to reduce paging message size and to improve battery usage of the UE (Lee paragraph 0135).

Regarding claim 10, Zhang and Lee disclose the base station of claim 9. Zhang and Lee further disclose wherein the destination identifier is one of the paging identifier and an identifier for the relay node [see Zhang paragraph 94, terminal identity of both relay device and second network device are provided in the message]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 16, Zhang discloses a method of assisting with paging of a terminal, by a base station and via a relay node, wherein the terminal is configured to communicate with the base station via the relay node, the method comprising the relay node: receiving a notification of a paging identifier for identifying the terminal at least in paging messages [see Zhang paragraphs 8-11, relay node receives a paging message complete with a terminal identity of another terminal]; 
Monitoring paging time for a destination identifier for paging messages for the terminal, the terminal being identified by the paging identifier in the paging messages for the terminal [see Zhang paragraph 85, determining the paging moment (paging time) at which the paging message is transmitted to another terminal with its own identifier]; and 

While the functionality of the above-listed limitations are taught by Zhang in separate embodiments, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to combine features of the different embodiments to arrive at the claimed invention. Additionally, Zhang discloses in paragraphs 539-540 that a person skilled in the art would be able to modify the variations of the present invention as needed with basic knowledge of the inventive concept.
Zhang does not expressly disclose the features of wherein the paging identifier is one of a temporary identifier that differs from a permanent identifier for the terminal and that is associated with the same paging time as the permanent identifier, and a previously allocated identifier associated with a suspended connection with the base station for resuming a radio resource control connection.
However, in the same or similar field of invention, Lee discloses that eNB may have the UE context including resume ID which it may use to page the UE (Lee paragraph 0127). As shown in Lee Figure 11, the UE may forward the resume ID to the upper layer for establishment of RRC connection (Lee paragraph 0134); indicating resuming an RRC connection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang and Lee to have the features of the paging identifier is one of a temporary identifier that differs from a permanent identifier for the terminal and that is associated with the same paging time as the permanent identifier, and a previously allocated identifier associated with a suspended connection with the base station for resuming a radio resource control connection. The suggestion/motivation would have been to reduce paging message size and to improve battery usage of the UE (Lee paragraph 0135).

Regarding claim 17, Zhang and Lee disclose the method of claim 16. Zhang and Lee further disclose wherein the destination identifier is one of the paging identifier and the relay identifier [see Zhang 

Regarding claim 18, Zhang and Lee disclose the method of claim 16. Zhang and Lee further disclose regarding receiving a notification of the destination identifier for the terminal [see Zhang paragraph 169 and Fig. 3, first terminal receives paging message and determines that a second terminal is identified, to perform a relay of the paging message to that identified second terminal]. In addition, the same motivation is used as the rejection of claim 16. 

Regarding claim 19, Zhang and Lee disclose the method of claim 16. Zhang and Lee further disclose regarding receiving a paging message transmitted at the paging time for the destination identifier and comprising the paging identifier and relaying the received paging message to the terminal [See Zhang Fig. 3, s302 first terminal receiving paging message, s304 first terminal forwarding paging message to second terminal (terminal/destination terminal)]. In addition, the same motivation is used as the rejection of claim 16. 

Regarding claim 20, Zhang and Lee disclose the method of claim 16. Zhang and Lee further disclose wherein the relay node is one of: a mobile terminal or a dedicated relay unit [see Zhang paragraph 5-6, first terminal is defined as a terminal that provides a relay service, but also states that these terminals need not be dedicated relay devices that may increase network complexity, therefore relay nodes are terminals similar to the destination terminals]. In addition, the same motivation is used as the rejection of claim 16.

Regarding claim 21, Zhang discloses a relay node for assisting with the paging of a terminal, by a base station and via the relay node, wherein the terminal is configured to communicate with the base station via the relay node, the relay node including circuitry configured to receive a notification of a paging identifier for identifying the terminal at least in paging messages [see Zhang paragraphs 8-11, relay node receives a paging message complete with a terminal identity of another terminal]; 

Monitor the paging time for a relay identifier of the relay node for paging messages for the relay node [see Zhang paragraph 85, relay node determines the paging moment (paging time) from the paging message itself].
While the functionality of the above-listed limitations are taught by Zhang in separate embodiments, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to combine features of the different embodiments to arrive at the claimed invention. Additionally, Zhang discloses in paragraphs 539-540 that a person skilled in the art would be able to modify the variations of the present invention as needed with basic knowledge of the inventive concept.
Zhang does not expressly disclose the features of wherein the paging identifier is one of a temporary identifier that differs from a permanent identifier for the terminal and that is associated with the same paging time as the permanent identifier, and a previously allocated identifier associated with a suspended connection with the base station for resuming a radio resource control connection.
However, in the same or similar field of invention, Lee discloses that eNB may have the UE context including resume ID which it may use to page the UE (Lee paragraph 0127). As shown in Lee Figure 11, the UE may forward the resume ID to the upper layer for establishment of RRC connection (Lee paragraph 0134); indicating resuming an RRC connection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang and Lee to have the features of the paging identifier is one of a temporary identifier that differs from a permanent identifier for the terminal and that is associated with the same paging time as the permanent identifier, and a previously allocated identifier associated with a suspended connection with the base station for resuming a radio resource control connection. The suggestion/motivation would have been to reduce paging message size and to improve battery usage of the UE (Lee paragraph 0135).

Regarding claim 22, Zhang and Lee disclose the relay node of claim 21. Zhang and Lee further disclose wherein the destination identifier is one of the paging identifier and the relay identifier [see Zhang paragraph 94, terminal identity of both relay device and second network device are provided in the message]. In addition, the same motivation is used as the rejection of claim 21. 

Regarding claim 23, Zhang and Lee disclose the relay node of claim 21. Zhang and Lee further disclose regarding receiving a paging message transmitted at the paging time for the destination identifier and comprising the paging identifier; and relaying the received paging message to the terminal [see Zhang Fig. 3, s302 first terminal receiving paging message, s304 first terminal forwarding paging message to second terminal (terminal/destination terminal)]. In addition, the same motivation is used as the rejection of claim 21. 

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lee, and further in view of Park et al. (US 8,855,034, hereinafter Park).

Regarding claim 3, Zhang and Lee disclose the method of claim 1. Zhang and Lee do not expressly disclose regarding allocating a terminal identifier for the terminal and using the terminal identifier as one or both of the destination identifier and paging identifier.
However, in the same or similar field of invention Park discloses that the base station allocates a paging identifying information including paging carrier and paging identifier (see Park column 3, lines 38+).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang, Lee and Park to have the features of allocating a terminal identifier for the terminal and using the terminal identifier as one or both of the destination identifier and paging identifier. The suggestion/motivation would have been to efficiently allocate a paging carrier and efficiently use radio resources in a multi-carrier environment (Park column 4 lines 45-62).

Regarding claim 4, Zhang, Lee and Park disclose the method of claim 3. Zhang, Lee and Park further disclose wherein allocating a terminal identifier comprises the terminal or base station determining an identifier and notifying the relay node of the terminal identifier for the terminal [see Park column 3, lines 38+, first message indicates identifiers coming from base station, thus the BS determines which terminal to page, creates the message and transmits the message, and when combined with Zhang, the message is relayed by the first terminal to the second terminal to which the paging message is addressed]. In addition, the same motivation is used as the rejection of claim 3. 

Regarding claim 11, Zhang and Lee disclose the base station of claim 9. Zhang and Lee do not expressly disclose the features of allocating a terminal identifier for the terminal and using the terminal identifier as one or both of the destination identifier and paging identifier.
However, in the same or similar field of invention Park discloses that the base station allocates a paging identifying information including paging carrier and paging identifier (see Park column 3, lines 38+).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang, Lee and Park to have the features of allocating a terminal identifier for the terminal and using the terminal identifier as one or both of the destination identifier and paging identifier. The suggestion/motivation would have been to efficiently allocate a paging carrier and efficiently use radio resources in a multi-carrier environment (Park column 4 lines 45-62).

Regarding claim 12, Zhang, Lee and Park disclose the base station of claim 11. Zhang, Lee and Park further disclose wherein the base station is further configured to notify the relay node of the terminal identifier for the terminal [see Park column 3, lines 38+, first message indicates identifiers coming from base station, thus the BS determines which terminal to page, creates the message and transmits the message, and when combined with Zhang, the message is relayed by the first terminal to the second . 


Response to Arguments

Applicant’s arguments filed on 1/5/2021 with respect to claim rejections under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414